Title: From George Washington to John Armistead, 17 April 1786
From: Washington, George
To: Armistead, John



Sir,
Mount Vernon 17th April 1786.

It has been my hope since my return, that it would be unnecessary for me to remind you of the debt due to me from the Estate of your deceased Father; the speedy payment of which, at different times I have received assurances of from your self. Besides standing much in need of the money (which alone will, I persuade myself, be a stimulus to the discharge of my claim) it may be well for you to consider the nature of it, and with what rapidity a protested Bill encreases the original sum. This is no

inducement however for me to let it lie; for, as I have just hinted, I can with truth declare to you that my want of the money is more essential to me, than the interest arising therefrom. I am Sir &c.

G: Washington

